—Mercure, J.
Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 2, 1998, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Apprehended after breaking into a sporting goods store and stealing a number of handguns, defendant negotiated a comprehensive agreement for resolution of the resulting criminal charges. Specifically, defendant agreed to waive indictment and permit the People to file a superior court information charging a single count of burglary in the third degree. Upon his plea of guilty to that charge, defendant was to be sentenced to a prison term of 2 to 6 years and ordered to pay restitution of approximately $700. Finally, defendant was to waive his right to appeal. The plea bargain having been fully effectuated, *649defendant now appeals the ensuing judgment of conviction, primarily contending that his guilty plea was not knowing and voluntary. Based upon our review of the record, including the careful and detailed plea colloquy, we conclude that defendant entered a knowing, voluntary and intelligent guilty plea and waiver of appeal (see, People v Johnson, 243 AD2d 997, lv denied 91 NY2d 927). His claims of ineffective assistance of counsel and harsh and excessive sentence are therefore unpreserved (see, People v Tuper, 256 AD2d 636, 636-637; People v Johnson, supra; People v Wilson, 209 AD2d 792, lv denied 84 NY2d 1040) and are found to be lacking in merit in any event. Defendant’s remaining contentions have been considered and found to be meritless.
Mikoll, J. P., Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the judgment is affirmed.